



Exhibit 10(a)(5)
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement is made and effective as of April 3,
2018, by and between Jeffrey L. Buhr (hereinafter “Executive”), and 1st Source
Bank, an Indiana corporation (hereinafter “Employer”).
WHEREAS, Executive is currently employed as Executive Vice President and Chief
Credit Officer of Employer, pursuant to that certain Employment Agreement, dated
as of May 23, 2017 (“Employment Agreement”); and
WHEREAS, Executive and Employer have agreed to further amend the Employment
Agreement as provided below.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Employment Agreement and this Amendment, Executive
and Employer hereby agree that Section 6(b) of the Employment Agreement is
hereby amended to read as follows:
“6(b). If such termination occurs within one (1) year after a Change in Control
of Employer or Employer’s parent, 1st Source Corporation, then as severance pay
and in lieu of any further compensation for periods subsequent to the effective
date of such termination, Executive shall receive, within thirty (30) days
following such termination, an amount in cash equal to 2.99 times his
“annualized includable compensation for the base period” (as defined in
Section 280G(d)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)), provided that, for purposes of such calculation, Executive’s average
annual compensation shall be determined by excluding all compensation other than
Executive’s annual base pay and any bonuses awarded under the Company’s bonus
plans, and specifically excluding any accelerated vesting or conversion of stock
awards or exercise of stock options regardless of their inclusion in the
Executive’s reportable gross income.”     
As hereby modified, the Employment Agreement shall continue in full force and
effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first written above.
1st Source Bank
By:
/s/ Christopher J. Murphy III
 
 
/s/ Jeffrey L. Buhr
 
Christopher J. Murphy III
 
 
Jeffrey L. Buhr
 
Chairman of the Board and
 
 
 
 
Chief Executive Officer
 
 
 




